DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 8, 20, and 36 is acknowledged.
 Applicant's arguments filed 10/4/2021 have been fully considered as follows.
The applicant argues that “the aperture only blocks SSC wavelength light at least because the first path of light consists of SSC wavelength light and the aperture is positioned within the first path” because “the transitional phrase "consisting of' excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Exparte Davis, 80 USPQ 448,450 (Bd. App. 1948) ("consisting of' defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").”
This is not found persuasive because the claims use phrase “consists of” is followed by “at least a portion of the SSC wavelength light from the objective lens imaged collected light.” The use of “at least” negates the closed limitation “consists of” and further makes the claim undefined. Moreover, the applicant seeks support from the application’s figure 2c, where “collected imaged light is directed to an optical filter (18) that is configured to reflect at least a portion of SSC wavelength light to form a first path 
The applicant then argues that the limitation “an aperture positioned between the optical filter and the detector configured to only block passage of SSC wavelength light in the first path that is outside of a core region from reaching the detector” is not met by Suzuki because “the NA separating mask of Suzuki is exposed to forward scattered light and side scattered light, and the NA separating mask is downstream of the pinhole (44), it must be the case that the pinhole is similarly exposed to forward scattered light and side scattered light” and “[t]herefore, it cannot be said that the scattered light (7) only includes SSC wavelength light, or that the pinhole (44) only blocks passage of SSC wavelength light that is outside of a core region.”
It is noted also that the amendments is not as narrow as the applicant asserts. The claims do not specify that the aperture only blocks passage of SSC wavelength light, they specify that it only blocks passage of SSC wavelength light in the first path that is outside of a core region from reaching the detector and that the first path consists of at least a portion of the SSC wavelength light from the objective lens imaged collected light, i.e. the “at least” implies that there is more than a portion of the SSC wavelength light from the objective lens imaged collected light. Under BRI, this is interpreted as only blocking the SSC wavelength light in the first path that is outside of a core region, i.e. not blocking the SSC wavelength light in the first path that is inside of a core region. In the same way, the amendment specifies that the fiber optic light conveyer only transmits SSC wavelength light in the first path from a core region of the from a core region of the SSC wavelength light, that the first path consists of at least a portion of the SSC wavelength light from the objective lens imaged collected light, i.e. the “at least” implies that there is more than a portion of the SSC wavelength light from the objective lens imaged collected light, and not that the fiber optic light conveyer only transmits SSC wavelength light. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the claims would be anticipated and/or obvious over Huang (US 2016/0025645 A1) as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 20, 22, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 20, and 36, the phrase “consists of at least” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are closed or open, i.e. “consist of” implies closed, but “at least” is open.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 8, 20, and 36, thereby containing all the limitations of the claims on which they depend.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8 and 36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki (US 2011/0222050 A1).
Regarding Independent Claim 8, Suzuki discloses an optical detection system (Figs. 1, 4, and 9) comprising:
a light collection system (40) configured to produce objective lens imaged collected light ([0051]) from a detection zone of a flow cell (3, [0046]), wherein the objective lens imaged collected light is light collected and focused by the objective lens ([0051]);
a detector configured to receive side scatter (SSC) wavelength light from the objective lens imaged collected light (47, scattered light detector 47, [0054]);
an optical filter (LPF (Long Pass Filter) 42) configured to produce at least a first path (scattered light 7 comprising side scattered component 7a) and a second path (fluorescence light 6) of objective lens imaged collected light, wherein the first path consists of at least a portion of the SSC wavelength light from the objective lens imaged collected light, and wherein the first path is transmitted to the detector ([0058], [0064], [0066]); and
an aperture (44) positioned between the optical filter and the detector (see Figs) configured to only block passage of SSC wavelength light in the first path that is outside of a core region from reaching the detector (see Figs, [0062]).

Regarding Independent Claim 36, Suzuki discloses a method of analyzing a flow stream (by means of the device of Figs. 1, 4, and 9), the method comprising:
irradiating a flow stream (3, [0046]) with a light source (20, [0043], [0074]);

directing the objective lens imaged collected light onto an optical filter (LPF (Long Pass Filter) 42) configured to produce at least a first path (scattered light 7 comprising side scattered component 7a) and a second path (fluorescence light 6) of objective lens imaged collected light, wherein the first path consists of at least a portion of the SSC wavelength light from the objective lens imaged collected light ([0058], [0064], [0066]); and
passing the first path of collected SSC wavelength light through an aperture (44) to a detector (scattered light detector 47, [0054], see Figs.), wherein the aperture only blocks SSC wavelength light outside of a core region from passing through and is positioned between the optical filter and the detector (see Figs, [0062]);
to analyze the flow stream (abstract, [0003], [0046], but also, intended use as currently written).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0222050 A1) in view of Baer (US 5,547,849 A).
Regarding Claim 10, Suzuki discloses the optical detection system according to claim 20 and Suzuki discloses the use of a fluorescence detector to detect the fluorescence from the second path (0054); however, it is silent regarding it further comprising:
a light dispersion module configured to separate the second path of objective lens imaged collected light into at least two wavelengths of light; and
a second detector configured to detect a first of the at least two wavelengths of light and a third detector configured to detect a second of the at least two wavelengths of light.
Baer discloses apparatus an method for flow stream detection and analysis and teaches the use of a dispersion device 25 in FIG. 1 to separate the wavelengths of the fluorescent emission of the sample and to selectively direct light of one wavelength to 
Therefore, it would have been obvious to someone with ordinary skill before the effective filling date of the invention to have a light dispersion module configured to separate the second path of objective lens imaged collected light into at least two wavelengths of light; and a second detector configured to detect a first of the at least two wavelengths of light and a third detector configured to detect a second of the at least two wavelengths of light with the advantage of detection of fluorescence at different wavelengths from multiple fluorophores.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0222050 A1) in view of Lyshkow (US 3,864,044 A).
Regarding Independent Claim 20, Suzuki discloses an optical detection system (Figs. 1, 4, and 9) comprising:
a light collection system comprising an objective lens (40) and configured to produce objective lens imaged collected light ([0051]) from a detection zone of a flow cell (3, [0046]), wherein the objective lens imaged collected light is light collected and focused by the objective lens ([0051]);
a detector configured to receive side scatter (SSC) wavelength light from the objective lens imaged collected light (47, scattered light detector 47, [0054]);
an optical filter (LPF (Long Pass Filter) 42) configured to produce at least a first path (scattered light 7 comprising side scattered component 7a) and a second path 
an aperture (44) positioned between the optical filter and the detector (see Figs) configured to only transmit SSC wavelength light in the first path from a core region of the SSC wavelength light to the detector (see Figs, [0062]).
Suzuki is silent regarding the transmission of SSC wavelength light in the first path from a core region of the SSC wavelength light to the detector being done by a fiber optic light conveyer.
Lyshkow teaches replacing apertures with optical fibers for the purpose of reducing the size of the overall apparatus (col 5, lines 25-28).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to replace the aperture configured to selectively transmit SSC wavelength light in the first path from a core region of the SSC wavelength light to the detector with a fiber optic light conveyer configured to selectively transmit SSC wavelength light in the first path from a core region of the SSC wavelength light to the detector for the purpose of reducing the size of the overall apparatus.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0222050 A1) and Lyshkow (US 3,864,044 A) in view of Baer (US 5,547,849 A).
Claim 22, the combination of Suzuki and Lyshkow discloses the optical detection system according to claim 20 and Suzuki discloses the use of a fluorescence detector to detect the fluorescence from the second path (0054); however, it is silent regarding it further comprising:
a light dispersion module configured to separate the second path of objective lens imaged collected light into at least two wavelengths of light; and
a second detector configured to detect a first of the at least two wavelengths of light and a third detector configured to detect a second of the at least two wavelengths of light.
Baer discloses apparatus an method for flow stream detection and analysis and teaches the use of a dispersion device 25 in FIG. 1 to separate the wavelengths of the fluorescent emission of the sample and to selectively direct light of one wavelength to one detector 30 and light of a second wavelength to a second detector 31 with the advantage of detection of fluorescence at different wavelengths from multiple fluorophores (Fig. 1, col. 6, l. 15-25).
Therefore, it would have been obvious to someone with ordinary skill before the effective filling date of the invention to have a light dispersion module configured to separate the second path of objective lens imaged collected light into at least two wavelengths of light; and a second detector configured to detect a first of the at least two wavelengths of light and a third detector configured to detect a second of the at least two wavelengths of light with the advantage of detection of fluorescence at different wavelengths from multiple fluorophores.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2016/0025645 A1) also discloses a system and method as per claims 8 and 36 (see [0039]-[0043], Fig. 1D).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877